AMRHEIN-MACON V. WOOD ET AL.



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-05-158-CV





DARLENE C. AMRHEIN-MACON	APPELLANT



V.



WILLIAM WOOD, C. JANE THACKER,	APPELLEES

AND GRAY SHELTON



------------



FROM COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

This suit was initiated in small claims court, and was subsequently appealed to County Court at Law No. 2 of Denton County.  The county court at law granted summary judgment against appellant Darlene C. Amrhein-Macon, and this appeal ensued.  We dismiss this appeal for want of jurisdiction.  

According to the Texas Government Code, an appeal from a small claims court judgment is to a county court in a de novo proceeding and the judgment of the county court or county court at law on the appeal is final.  
See
 
Tex. Gov’t Code Ann. § 28.053 (
Vernon 
2005)
.  In
 Gaskill v. Sneaky Enterprises, Inc.,
 997 S.W.2d 296, 297 (Tex. App.—Fort Worth 1999, pet. denied) we held that there can be no further appeal from a county court judgment after an appeal through a trial de novo of a small claims court judgment.  Our sister courts are in accord with this position.  
See Howell Aviation Servs. v. Aerial Ads, Inc.
, 29 S.W.3d 321, 323-24 (Tex. App.—Dallas 2000, no pet.); 
Williamson v. A-1 Elec. Auto Serv.
, 28 S.W.3d 731, 732 (Tex. App.—Corpus Christi 2000, no pet.); 
Lederman v. Rowe
, 3 S.W.3d 254, 256 (Tex. App.—Waco 1999, no pet.); 
Davis v. Covert
, 983 S.W.2d 301, 302 (Tex. App.—Houston [1st Dist.] 1998, pet. dism'd w.o.j.).  The legislature could not have been clearer when it stated that such an appeal in the county court is “final.”  
Gaskill
, 997 S.W.2d at 297.

Accordingly, we dismiss this appeal for want of jurisdiction. 

PER CURIAM



PANEL D:	GARDNER, WALKER, and MCCOY, JJ.



DELIVERED:  July 14, 2005

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.